                 IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION

UNITED STATES OF AMERICA       )
                               )
                               )
        v.                     )
                               )                  Civil No. 3:21-cv-00078
APPROXIMATELY $9,920 IN UNITED )
                               )
STATES CURRENCY FROM DOMINIC )
NICKERSON ON OCTOBER 29, 2020 )
AT THE CHARLOTTE-DOUGLAS       )
INTERNATIONAL AIRPORT          )

                VERIFIED COMPLAINT FOR FORFEITURE IN REM

      NOW COMES the United States of America, Plaintiff herein, by and through

R. Andrew Murray, United States Attorney for the Western District of North

Carolina, in a civil cause of forfeiture, and respectfully states the following:

                                  INTRODUCTION

      1.     This is a civil action in rem against $9,920 in United States currency

seized from Dominic Nickerson on October 29, 2020 at the Charlotte-Douglas

International Airport (the “Currency”).

      2.     After law enforcement noticed the strong odor of marijuana from a

checked suitcase—which belonged to Nickerson—a drug detection dog positively

alerted to the odor of narcotics on the suitcase when it was pulled and placed in a

lineup. The K9 also later alerted to Nickerson’s carry-on backpack. A consensual

search of the suitcase and Nickerson’s carry-on bag revealed, inter alia, $9,920 in ten

rubber-banded stacks hidden in clothes, a vacuum sealer, a roll of packing tape, a

vacuum seal bag, and purse type bag with small particles of marijuana at the bottom.




                                   1
     Case 3:21-cv-00078-MOC-DSC Document 1 Filed 02/21/21 Page 1 of 11
A second drug detection dog later positively alerted to both the Currency (after it was

placed in a lineup of six boxes) and Nickerson’s vacuum sealer (on which law

enforcement also smelled the strong odor of marijuana).

      3.     Nickerson, who has a criminal history of drug trafficking, made seven

separate trips to California (a known drug source state) in 2020 despite the fact he

was collecting unemployment benefits during that entire time. These trips were often

booked last minute, and though Nickerson usually only stayed one to two days, on

multiple occasions he brought with him two checked bags, and, despite his lack of

employment, even paid for a convicted drug trafficker to fly with him on one trip.

      4.     Thus, the Currency is subject to forfeiture pursuant to 21 U.S.C. §

881(a)(6) because it constitutes money furnished or intended to be furnished by any

person in exchange for a controlled substance or listed chemical in violation of 21

U.S.C. §§ 841 and/or 846, is proceeds traceable to such an exchange, and is money

used or intended to be used to facilitate a violation of 21 U.S.C. §§ 841 and/or 846.

                            NATURE OF THE ACTION

      5.     Procedures for this action are mandated by 21 U.S.C. § 881, 18 U.S.C. §

983, 19 U.S.C. §§ 1602-1621, and, to the extent applicable, the Federal Rules of Civil

Procedure and accompanying Supplemental Rules for Admiralty or Maritime Claims

and Asset Forfeiture Actions

      6.     This Court has jurisdiction over this matter by virtue of 28 U.S.C. §§

1345 and 1355. These statutes confer original jurisdiction to federal district courts of




                                   2
     Case 3:21-cv-00078-MOC-DSC Document 1 Filed 02/21/21 Page 2 of 11
all civil actions, suits, or proceedings commenced by the United States and any action

for the forfeiture of property incurred under any act of Congress.

       7.      Venue is proper pursuant to 28 U.S.C. § 1395 because the Currency was

seized in the Western District of North Carolina.

       8.      The Currency has been seized and is now within the Western District of

North Carolina.

       9.      Based on the following facts, verified by Department of Homeland

Security, Homeland Security Investigations (“HSI”) Task Force Officer (“TFO”)

Stephen Brown, this action seeks the forfeiture of all right, title, and interest in the

Currency.

                       FACTS GIVING RISE TO FORFEITURE

The interdiction

       10.     On October 29, 2020, Dominic Nickerson was traveling from

Fayetteville, North Carolina to Los Angeles, California on an American Airlines

flight, with a layover in Charlotte, North Carolina. Nickerson had a carry-on bag and

checked two suitcases. 1

       11.     While in the Charlotte airport baggage room, 2 TFO Brown noticed a

suitcase emitting a heavy odor of marijuana from its seams. The suitcase tag

indicated it belonged to Nickerson. TFO Brown pulled the suitcase and placed it in a

lineup on a luggage trolley with other suitcases.



1Only one checked suitcase was located by law enforcement at the time of search and seizure.
2 The baggage room is the area where checked baggage is sorted for flights prior to be sent out onto
the ramp and loaded onto aircraft.


                                    3
      Case 3:21-cv-00078-MOC-DSC Document 1 Filed 02/21/21 Page 3 of 11
        12.     TFO Osuch then presented the suitcase lineup to his drug detection

canine Benny, who is a properly trained and certified narcotics detection canine.

        13.     K9 Benny, in an open air sniff of the suitcase lineup, alerted to the odor

of narcotics on/from Nickerson’s suitcase.

        14.     TFO Brown pulled the suitcase and brought it to the boarding area of

gate B5, where he located Nickerson.

        15.     Nickerson consented to speak with TFO Brown. TFO Brown noticed that

Nickerson’s carry-on backpack had the logo “cookies” (known to be a popular

marijuana brand/strain in California) embroidered on it.

        16.     TFO Brown informed Nickerson of the canine alert to his suitcase and

requested consent to have a canine sniff his carry-on backpack. Nickerson consented,

and K9 Benny alerted to the backpack.

        17.     TFO Brown requested, and Nickerson granted, consent to search

Nickerson’s carry-on and suitcase. 3

        18.     The search of Nickerson’s backpack revealed: (a) ten (10) rubber-banded

stacks of currency hidden in clothing, (b) a vacuum sealer bag, and (c) a smaller purse

with small particles of marijuana (i.e. “shake”) at the bottom. During the search of

the backpack, TFO Cerdan also detected a strong odor of marijuana coming from the

inside.




3 Additionally, one of the standard conditions of American Airline’s conditions of carriage is that “[t]o
fly on American, you must . . . [a]llow your baggage to be inspected by Customs, the TSA or other
government officials” and “[a]llow you and your bags to be searched for explosives, dangerous weapons
or banned substances.” See https://www.aa.com/i18n/customer-service/support/conditions-of-
carriage.jsp?anchorEvent=false&from=footer


                                    4
      Case 3:21-cv-00078-MOC-DSC Document 1 Filed 02/21/21 Page 4 of 11
      19.    A search of Nickerson’s checked suitcase further revealed a vacuum

sealer and a roll of clear shipping tape. Vacuum-sealing is commonly used in drug

trafficking as an attempted means to conceal the odor of illegal drugs during their

transport/shipment, and TFO Cerdan also detected a strong order of marijuana

coming from the vacuum sealer.

      20.    The Currency and vacuum sealer are depicted below:




      21.    TFO Brown informed Nickerson the Currency was being seized along

with the vacuum sealer and shipping tape, and asked to see Nickerson’s identification

to complete the seizure paperwork. Nickerson refused to produce his identification,

but was provided with a receipt for the seized items.

      22.    Afterwards, TFO Cerdan retrieved his K9 partner Cali, a properly


                                   5
     Case 3:21-cv-00078-MOC-DSC Document 1 Filed 02/21/21 Page 5 of 11
trained and certified narcotics detection canine trained to detect narcotics odors

including marijuana, cocaine, methamphetamine, ecstasy, and heroin.

      23.    The Currency was placed into one of six “scent boxes” in an independent

lineup. K9 Cali was deployed on a 10-foot lead to conduct an open-air sniff, and

positively alerted to the scent box containing the Currency seized from Nickerson.

      24.    Further, the vacuum sealer was placed in the office area for law

enforcement at the CLT airport. K9 Cali was deployed in an open air sniff of the office

area, and after sniffing various items in the office, exhibited a change in behavior,

pulled to the vacuum sealer, and alerted to the odor of narcotics on/from the vacuum

sealer.

      25.    The Currency, totaling $9,920, was transported to Loomis, where it was

counted and deposited into an account established to hold seized funds.

      26.    The Currency’s packaging in rubber-band bundles and denominations

(476 twenty-dollar bills and 8 fifty-dollar bills) are consistent with cash involved in

drug trafficking.

Nickerson’s story regarding the Currency and false statements to law
enforcement

      27.    Upon initial contact, Nickerson told TFO Brown he was traveling to Los

Angeles to purchase a bulldog from a guy he met on Instagram but was debating

whether he was going to buy it. Later, Nickerson told TFO Brown that he was

traveling with $9,000 in his backpack and planned on purchasing the bulldog for

$8,000.

      28.    When the search revealed the Currency, Nickerson stated the stacks



                                   6
     Case 3:21-cv-00078-MOC-DSC Document 1 Filed 02/21/21 Page 6 of 11
were $1,000 each—indicating he understood the amount of currency he had with him

(roughly $10,000).

       29.   When asked about his employment, Nickerson responded that he “does

landscaping and helps his uncle paint” as a source of income and that he did not

collect unemployment payments.

       30.   This statement to law enforcement later proved to be false: records

obtained from the North Carolina Employment Security Commission indicate that

Nickerson is currently collecting unemployment benefits and has not worked since

the fourth quarter of 2017.

Nickerson’s suspicious travel history

       31.   California is a known drug source state.

       32.   In 2020, Nickerson made at least seven (7) trips by air travel from

various east coast locations to Los Angeles, California:

   •   Departed Raleigh, NC on April 7, 2020 for Los Angeles and returned two days
       later on April 9.

   •   Departed Atlanta, GA on May 10, 2020 for Los Angeles, and returned two days
       later to Charlotte, NC on May 12. On this trip, Nickerson paid for a co-traveler,
       Ramel Lavon McNeil, who has a prior criminal history including felony
       possession with intent to distribute marijuana, felony manufacturing
       marijuana, felony conspiracy to sell/deliver marijuana, and maintaining a
       dwelling to keep/sell controlled substances.

   •   Departed Raleigh, NC on June 10, 2020 for Los Angeles and returned two days
       later on June 12. This trip cost $556.00 and was purchased the day prior to
       departure.

   •   Departed Raleigh, NC on August 11, 2020 for Los Angeles and returned one
       day later on August 12. This trip cost $376.00 and was purchased two days
       from departure.




                                     7
       Case 3:21-cv-00078-MOC-DSC Document 1 Filed 02/21/21 Page 7 of 11
   •   Departed Raleigh, NC on September 29, 2020 for Los Angeles with two checked
       suitcases, and returned the next day on September 30. This trip cost $536.00
       and was purchased the day prior to departure.

   •   Departed Fayetteville, NC on October 20, 2020 for Los Angeles, CA with two
       checked suitcases and returned the next day on October 21. This trip cost
       $582.00.

   •   The travel at the time of seizure: Just 9 days after the last trip to California,
       departed Fayetteville for Los Angeles on October 29, 2020 with two checked
       suitcases and a layover in Charlotte. Nickerson did not complete his travel but
       was originally scheduled to return one day later on October 30. This trip cost
       $466.00

       33.   Nickerson’s travel history of booking a series of last minute flights to

California and bringing multiple checked suitcases for a one or two day trip while

collecting unemployment benefits is on its face inconsistent with any legitimate travel

purpose.

Nickerson’s criminal history

       34.   In 2017, Nickerson was convicted in a bench trial of assault on a female

and sentenced to 75 days confinement and 12 months probation. Nickerson was also

convicted of simple assault and sentenced to 45 days conferment and 18 months

probation.

       35.   In 2018, Nickerson was arrested and charged with Carrying a Concealed

Weapon (felony), Resisting a Law Enforcement officer (felony), Possession with Intent

to Manufacture/Distribute/Sell Marijuana (felony), Possession with Intent to

Manufacture/Distribute/Sell Cocaine (felony) and Maintaining a Vehicle/Dwelling to

Keep/Sell a Controlled Substance (felony). These charges were reduced by plea

agreement and Nickerson was sentenced to 45 days imprisonment.




                                     8
       Case 3:21-cv-00078-MOC-DSC Document 1 Filed 02/21/21 Page 8 of 11
          FIRST CLAIM FOR RELIEF – THE $9,920 IN CURRENCY
                           (21 U.S.C § 881(a)(6))

      36.     The United States incorporates by reference the allegations set forth in

Paragraphs 1 to 35 above as if fully set forth herein.

      37.     The $9,920 in Currency is subject to forfeiture pursuant to 21 U.S.C. §

881 (a)(6) because it constitutes money furnished or intended to be furnished by any

person in exchange for a controlled substance or listed chemical in violation of 21

U.S.C. §§ 841 and/or 846, is proceeds traceable to such an exchange, and is money

used or intended to be used to facilitate a violation of 21 U.S.C. §§ 841 and/or 846.

      38.     Upon information and belief, the following persons may claim an

interest in the Currency seized on October 29, 2020:

      Dominic Nickerson
      5109 Newmoon Dr.                  926 Bramblegate Rd.
      Fayetteville, NC 28306            Hope Hills, NC 28348

      With courtesy copy to:

      Leslie Sammis, Esq
      Sammis Law Firm
      1005 N. Marion Street
      Tampa, FL 33602

                   CONCLUSION AND PRAYER FOR RELIEF

      39.     By virtue of the foregoing, all right, title, and interest in the Currency

vested in the United States at the time of the commissions of the unlawful act giving

rise to forfeiture, 21 U.S.C. § 881(h), and has become and is forfeitable to the United

States.




                                   9
     Case 3:21-cv-00078-MOC-DSC Document 1 Filed 02/21/21 Page 9 of 11
 WHEREFORE, the United States of America respectfully prays the Court that:

 1.    A warrant for the arrest of the Currency be issued;

 2.    Due notice be given to all parties to appear and show cause why the
       forfeiture should not be decreed;

 3.    Judgment be entered declaring the Currency to be condemned and
       forfeited to the United States of America for disposition according to law;
       and

 4.    The United States be granted such other and further relief as this Court
       may deem just and proper, together with the costs and disbursements of
       this action, including but not limited to the expenses of maintenance and
       protection of the Currency as required by 28 U.S.C. § 1921.

 Respectfully submitted this 21st day of February, 2021.

                                  R. ANDREW MURRAY
                                  UNITED STATES ATTORNEY

                                  /s/ Seth Johnson
                                  J. Seth Johnson
                                  NC Bar # 53217
                                  Assistant United States Attorney
                                  Suite 1650, Carillon Building
                                  227 West Trade Street
                                  Charlotte, North Carolina 28202
                                  Telephone: (704) 338-3159
                                  Email: seth.johnson@usdoj.gov




                              10
Case 3:21-cv-00078-MOC-DSC Document 1 Filed 02/21/21 Page 10 of 11
                                     VERIFICATION

      I declare under penalty of perjury that the factual information contained in the

foregoing Complaint is true and correct according to the best of my knowledge,

information, and belief.

      Executed on the      .--   day of February ,2027.




                                           Task Force Offrcer Stephen G. Brown
                                           Department of Homeland Security,
                                           Homeland Security Investigations




     Case 3:21-cv-00078-MOC-DSC Document 1 Filed 02/21/21 Page 11 of 11
